14‐975‐cv 
     Trikona Advisers Limited v. Chugh, et al. 

 1

 2                                              In the
 3                   United States Court of Appeals
 4                                For the Second Circuit
 5                                 ________ 
 6                                        
 7                           AUGUST TERM, 2016 
 8                                        
 9                       ARGUED: AUGUST 22, 2016  
10                       DECIDED: JANUARY 18, 2017 
11                                        
12                              No. 14‐975‐cv 
13                                        
14                      TRIKONA ADVISERS LIMITED, 
15                            Plaintiff‐Appellant, 
16                                        
17                                      v. 
18                                        
19    RAKSHITT CHUGH, individually, and as Trustee of the RC Family Trust, 
20    PEAK XV CAPITAL ADVISERS LLC, PEAK XV CAPITAL LLC, PEAK XV 
21   GP LLC, ARC CAPITAL LLC, PEAK XC FUNDAMENTAL VALUE LIMITED 
22                              PARTNERSHIP, 
23                          Defendants‐Appellees.* 
24                                 ________ 
25                                        
26              Appeal from the United States District Court 
27                     for the District of Connecticut. 
28              No. 11 Civ. 2015 – Stefan R. Underhill, Judge. 
29                                 ________ 
30                                        
31   Before: WALKER, CHIN, and LOHIER, Circuit Judges. 
32                                 ________ 

     *    The Clerk of the Court is directed to amend the caption as shown. 
     2                                                            No. 14‐975‐cv

 1    

 2         Plaintiff  Trikona  Advisers,  Ltd.  (“TAL”)  appeals  from  a 

 3   decision of the district court for the District of Connecticut (Stefan R. 

 4   Underhill,  J.)  granting  summary  judgment  in  favor  of  defendants 

 5   Rakshitt  Chugh,  ARC  Capital  LLC,  and  other  related  corporate 

 6   entities  (the  “Chugh  Defendants”).  TAL’s  complaint  alleged 

 7   breaches  of  fiduciary  duty  by  Chugh,  a  former  partner  and  fifty‐

 8   percent  owner  of  TAL, and  the  other  defendants.  The  district  court 

 9   held that TAL’s claims had previously been determined in Chugh’s 

10   favor  in  a  proceeding  in  the  Cayman  Islands,  and  that  TAL  was 

11   collaterally estopped from asserting them in the Connecticut action. 

12   On appeal, TAL argues that the district court incorrectly applied the 

13   doctrine of collateral estoppel and further argues that Chapter 15 of 

14   the United States Bankruptcy Code prevents the district court from 

15   giving  preclusive  effect  to  the  Cayman  court’s  factual  findings.  We 

16   find  TAL’s  arguments  meritless  and  therefore  AFFIRM  the 

17   judgment of the district court. 

18                                   ________ 
19                                        
20                       ANDREW  B.  BOWMAN,  Westport,  CT,  for  Plaintiff‐
21                       Appellant. 

22                       JOHN  G.  BALESTRIERE  (Stefan  Savic,  on  the  brief), 
23                       Balestriere  Fariello  LLP,  New  York,  NY,  for 
24                       Defendants‐Appellants. 

25                                    ________ 
     3                                                            No. 14‐975‐cv

 1    
 2   JOHN M. WALKER, JR., Circuit Judge: 

 3             Plaintiff  Trikona  Advisers,  Ltd.  (“TAL”)  appeals  from  a 

 4   decision of the district court for the District of Connecticut (Stefan R. 

 5   Underhill,  J.)  granting  summary  judgment  in  favor  of  defendants 

 6   Rakshitt  Chugh,  ARC  Capital  LLC,  and  other  related  corporate 

 7   entities  (the  “Chugh  Defendants”).  TAL’s  complaint  alleged 

 8   breaches  of  fiduciary  duty  by  Chugh,  a  former  partner  and  fifty‐

 9   percent  owner  of  TAL, and  the  other  defendants.  The  district  court 

10   held that TAL’s claims had previously been determined in Chugh’s 

11   favor  in  a  proceeding  in  the  Cayman  Islands,  and  that  TAL  was 

12   collaterally estopped from asserting them in the Connecticut action. 

13   On appeal, TAL argues that the district court incorrectly applied the 

14   doctrine of collateral estoppel and further argues that Chapter 15 of 

15   the United States Bankruptcy Code prevents the district court from 

16   giving  preclusive  effect  to  the  Cayman  court’s  factual  findings.  We 

17   find  TAL’s  arguments  meritless  and  therefore  AFFIRM  the 

18   judgment of the district court. 


19                                 BACKGROUND 

20        I.      Factual Background 

21             TAL  is  an  investment  advisory  company.  Its  two  beneficial 

22   owners, Chugh and Aashish Kalra, formed the company in 2006 as a 

23   vehicle for helping foreign investors invest in Indian real estate and 
     4                                                               No. 14‐975‐cv

 1   infrastructure.  Each  man  held  a  fifty  percent  equity  stake  in  TAL 

 2   through entities controlled by them. Chugh’s shares were owned by 

 3   ARC  Capital  LLC  (“ARC”)  and  Haida  Investments  (“Haida”),  and 

 4   Kalra’s shares were owned by Asia Pacific Investments, Ltd. (“Asia 

 5   Pacific”). At the same time, the two men formed Trinity Capital Plc., 

 6   a  closed‐end  fund  listed  on  the  London  Stock  Exchange,  through 

 7   which they solicited investments. Kalra and Chugh managed Trinity 

 8   through  TAL.  Trinity  paid  TAL  a  fee  for  its  management  services, 

 9   calculated  at  two  percent  of  Trinity’s  net  asset  value  plus  a 

10   performance fee.  

11          The 2008 economic crisis took its toll on TAL and soured the 

12   relationship between Chugh and Kalra. Trinity’s shareholders began 

13   pressuring  the  Trinity  board  to  sell  the  company’s  assets  and 

14   distribute  capital  which,  while  it  might  benefit  the  shareholders, 

15   would  reduce  TAL’s  management  fees  by  lowering  Trinity’s  net 

16   asset  value.  Chugh  and  Kalra  differed  on  how  to  respond  to  the 

17   Trinity board’s proposed asset sale: Kalra opposed the move, while 

18   Chugh  wanted  to  be  more  conciliatory  to  the  shareholders.  TAL 

19   tried  to  prevent  the  sell‐off  by  acquiring  the  shares  of  QVT,  one  of 

20   Trinity’s main shareholders, but the deal collapsed when TAL could 

21   not  secure  the  necessary  financing.  Frustrated,  Kalra  advocated 

22   taking  legal  action  against  QVT  for  breach  of  contract,  but  was 
     5                                                             No. 14‐975‐cv

 1   ultimately  dissuaded  from  that  course  by  Chugh  and  outside  legal 

 2   counsel.  

 3          At  the  same  time  that  the  QVT  deal  collapsed,  TAL  also 

 4   engaged  in  a  series  of  ill‐fated  transactions  with  a  German  fund 

 5   manager  called  SachsenFonds  Holdings  GmbH.  At  Kalra’s  behest, 

 6   SachsenFonds  agreed  to  invest  £45  million  in  three  of  Trinity’s 

 7   existing  real  estate  investments,  and  to  co‐invest  a  further  £45 

 8   million  with  Trinity  in  five  additional  real  estate  acquisitions.  The 

 9   latter  agreement  failed  to  gain  the  approval  of  Trinity’s  second‐

10   largest  shareholder,  which  was  still  pressing  Trinity  to  sell  assets 

11   and  did  not  want  the  company  investing  in  new  property 

12   acquisitions. To further this goal, Trinity ousted Chugh and another 

13   TAL‐affiliated director from Trinity’s board and replaced them with 

14   directors  who  favored  the  selloff.  Trinity  then  began  liquidating  its 

15   assets,  resulting  in  a  decline  in  its  net  asset  value  and  a 

16   corresponding reduction in TAL’s fees. In early 2009, SachsenFonds 

17   itself became a victim of the global credit crunch and was unable to 

18   perform  its  remaining  contractual  obligations  to  Trinity.  In  an 

19   attempt to avoid liability for its default, SachsenFonds brought suit 

20   against  Trinity  and  TAL,  as  well  as  Chugh  and  Kalra  individually, 

21   alleging that they had fraudulently induced it to invest in Trinity.  

22          The  wide‐ranging  financial  and  legal  fallout  from  TAL’s 

23   unsuccessful deal with SachsenFonds further soured the relationship 
     6                                                              No. 14‐975‐cv

 1   between  TAL  and  Trinity.  In  December  of  2009,  Trinity  cited  the 

 2   failed transaction as a breach of TAL’s management agreement and 

 3   terminated its contractual relationship with TAL. TAL responded by 

 4   commencing an arbitration with Trinity, which the parties settled.  

 5              With  the  collapse  of  the  SachsenFonds  deal,  TAL  essentially 

 6   ceased to function as a going concern and made no serious attempts 

 7   to  enter  into  any  new  business  or  investment  relationships.  Kalra 

 8   and  Chugh  blamed  each  other  for  the  collapse  of  TAL’s  business, 

 9   and by 2009 their relationship had deteriorated to the point that they 

10   could  no  longer  work  together.  They  each  used  portions  of  TAL’s 

11   assets,  along  with  customer  information,  to  establish  new,  separate 

12   companies,  Peak  XV  (Chugh)  and  Duranta  (Kalra),  so  that  each 

13   could  attempt  to  build  new  real  estate  investment  businesses.  The 

14   souring  of  Kalra  and  Chugh’s  relationship  culminated  on  January 

15   11,  2012,  when,  with  no  notice  to  Chugh,  TAL’s  board  of  directors 

16   voted  to  remove  him  as  a  director.  This  left  Kalra  exclusively  in 

17   charge  of  TAL.  Thereafter,  Kalra  proceeded  to  treat  TAL  and  its 

18   assets  as  his  own  and  Chugh  was  excluded  from  further 

19   involvement in the business.  


20        II.      Procedural History 

21              TAL’s collapse spawned a number of legal proceedings in the 

22   United States and abroad, two of which are relevant here: a wind‐up 
     7                                                                No. 14‐975‐cv

 1   proceeding  in  the  Cayman  Islands  and  the  federal  civil  suit  in 

 2   Connecticut that is the subject of this appeal.  

 3        A. The Wind‐Up Proceeding 

 4          On  February  13,  2012,  ARC  and  Haida,  which  held  Chugh’s 

 5   TAL  shares  and  were  controlled  by  Chugh,  filed  a  petition  in  the 

 6   Grand  Court  of  the  Cayman  Islands,  seeking  to  “wind  up”  TAL,  a 

 7   Cayman  corporation.  The  suit  sought  to  liquidate  the  business  and 

 8   divide its assets between Chugh and Kalra.  Asia Pacific, which held 

 9   Kalra’s  TAL  shares  and  was  controlled  by  Kalra,  opposed  Chugh’s 

10   petition. Under Cayman Islands law, a court may order a company 

11   to be wound up if it is “of opinion that it is just and equitable” to do 

12   so.    Cayman  Islands  Companies  Law  V.92  (2013  Revision).  Chugh 

13   argued  to  the  Cayman  court  that  it  would  be  just  and  equitable  to 

14   liquidate  the  company  because:  (1)  TAL  had  experienced a “loss  of 

15   substratum,”  i.e.  a  loss  of  its  ability  to  “carry  on  the  business  for 

16   which it was established,” due to its dire financial condition and the 

17   complete  breakdown  in  trust  between  Kalra  and  Chugh;  (2)  Kalra 

18   had wrongfully caused Chugh to be removed from TAL’s board and 

19   thereby  deprived  Chugh  of  his  “legitimate  expectation  of  being 

20   involved  in  [TAL’s]  management”;  and  (3)  after  he  had  removed 

21   Chugh from the board, Kalra proceeded to misuse TAL’s assets for 

22   his sole benefit.  
     8                                                              No. 14‐975‐cv

 1          Kalra  opposed  the  wind‐up  by  asserting  the  affirmative 

 2   defense  that  Chugh  had  breached  his  fiduciary  duty  to  TAL  in 

 3   several  ways,  and  that  his  removal  from  the  board  was  therefore 

 4   justified.  Specifically,  Kalra  argued  that:  (1)  Chugh  intentionally 

 5   sabotaged TAL’s attempt to acquire QVC’s shares in Trinity and had 

 6   “caused”  TAL  to  pay  QVT  £2  million  for  covenants  of  “extremely 

 7   limited value”; (2) Chugh had later “prevented” TAL from bringing 

 8   suit  against  QVT  for  breach  of  contract,  over  Kalra’s  objections;  (3) 

 9   Chugh  “forced”  Kalra  to  agree  to  an  unfavorable  settlement  with 

10   Trinity in the breach of contract arbitration arising out of the failed 

11   SachsenFonds  deal;  and  (4)  Chugh  “stole”  TAL’s  assets  and 

12   customer information for use in establishing Peak XV and interfered 

13   in  the  distribution  of  payments  due  to  Kalra.  Kalra  framed  these 

14   arguments as jurisdictional defenses, arguing that if any one of these 

15   allegations were true, Chugh would be precluded from invoking the 

16   Cayman court’s equitable jurisdiction under the doctrine of unclean 

17   hands. 

18          The  Cayman  court  tried  the  wind‐up  proceeding  over  seven 

19   days in January of 2013. At the trial’s conclusion, the court granted 

20   Chugh’s  petition.    It  found  that  “each  of”  Chugh’s  allegations  was 

21   supported  by  evidence,  and  that  these  allegations  “taken  together” 

22   supported a finding that it was just and equitable to wind up TAL. It 

23   also  rejected  each  of  Kalra’s  affirmative  defenses,  concluding  that 
     9                                                            No. 14‐975‐cv

 1   there was “no merit whatsoever in the allegations made against Mr. 

 2   Chugh.” Kalra appealed this judgment, first to the Court of Appeal 

 3   of  the  Cayman  Islands,  and  then  to  the  Judicial  Committee  of  the 

 4   Privy Council in London. Both tribunals affirmed the judgment.  

 5        B. The District Court Proceeding 

 6          On December 28, 2011, two months before the commencement 

 7   of  the  wind‐up  proceeding  in  the  Caymans,  Kalra,  through  Asia 

 8   Pacific,  sued  the  Chugh  Defendants  in  the  district  court  in 

 9   Connecticut.  After  TAL’s  board  removed  Chugh,  TAL  was 

10   substituted  as  plaintiff.  TAL’s  Third  Amended  Complaint,  the 

11   operative  complaint  in  the  district  court  proceeding,  asserts  eleven 

12   causes  of  action  against  the  Chugh  Defendants  sounding  in  breach 

13   of  fiduciary  duty,  aiding  and  abetting  breach  of  fiduciary  duty, 

14   unfair  competition,  theft  of  trade  secrets,  civil  conspiracy, 

15   conversion, statutory theft, unjust enrichment, and abuse of process. 

16   TAL  alleged  that  Chugh  breached  his  fiduciary  duty  by:  (1) 

17   undermining  TAL’s  negotiating  positions  in  the  QVT  and 

18   SachsenFonds  deals;  (2)  causing  TAL  to  enter  into  an  unfavorable 

19   settlement of its claims against Trinity; (3) interfering with payments 

20   due to Kalra; and (4) misappropriating TAL’s customer information 

21   and  assets  in  the  course  of  founding  Peak  XV  to  unfairly  compete 

22   with  TAL.  These  claims  substantially  reprised  the  allegations  Kalra 
     10                                                             No. 14‐975‐cv

 1   asserted as affirmative defenses to Chugh’s wind‐up petition in the 

 2   Caymans.  

 3          Following  the  ruling  of  the  Cayman  court  in  the  wind‐up 

 4   proceeding  in  January  of  2013,  the  Chugh  Defendants  moved  for 

 5   summary judgment in the district court based on collateral estoppel. 

 6   They  argued  that  in  deciding  the  petition  the  Cayman  court  had 

 7   already  made  findings  of  fact  in  Chugh’s  favor  on  all  of  Chugh’s 

 8   assertions  regarding  TAL’s  collapse,  and  that  Kalra  was  therefore 

 9   collaterally  estopped  from  relitigating  those  factual  disputes.  The 

10   district  court  agreed,  and  on  March  6,  2014  granted  the  Chugh 

11   Defendants’ motion for summary judgment.  

12          On April 3, 2014, TAL moved for reconsideration pursuant to 

13   Federal  Rule  of  Civil  Procedure  59(e).  TAL  argued  that  the  district 

14   court  improperly  gave  preclusive  effect  to  the  Cayman  court’s 

15   findings  because  each  finding  of  fact  on  which  the  Cayman  court 

16   had relied constituted an independent ground for granting Chugh’s 

17   petition  for  winding  up.  As  a  result,  no  single  finding  of  fact  was 

18   “essential”  to  the  Cayman  court’s  holding  in  the  wind‐up 

19   proceeding  as  required  by  Connecticut  law.  See  Lyon  v.  Jones,  291 

20   Conn. 384, 406 (2009). 

21          In its Rule 59(e) ruling, the district court agreed with TAL that 

22   the  Cayman  court’s  findings  of  fact  regarding  Chugh’s  arguments 

23   for  winding  up  could  not  be  preclusive,  because  each  argument 
     11                                                           No. 14‐975‐cv

 1   constituted  an  independent  ground  for  granting  the  petition,  and 

 2   thus  none  alone  was  essential  to  the  judgment.  The  district  court 

 3   nevertheless denied the motion to reconsider.  It held that while the 

 4   arguments  that  Chugh  made  to  the  Cayman  court  in  favor  of 

 5   winding  up  TAL  could  not  support  collateral  estoppel,  the 

 6   arguments  that  Kalra  had  advanced  against  winding  up  TAL  could 

 7   perform  that  function.  Because  Kalra  had  framed  his  assertions 

 8   against  Chugh  as  a  jurisdictional  defense  based  on  unclean  hands, 

 9   he  had  effectively  argued  that  the  Cayman  court  was  required  to 

10   dismiss  Chugh’s  petition  for  lack  of  jurisdiction  if  that  court 

11   accepted  any  of  his  claims  as  true.  Because  success  on  any  single 

12   claim  of  fiduciary  breach  by  Chugh  would  necessitate  a  finding  of 

13   unclean  hands  and  thus  bar  the  petition,  the  Cayman  court’s 

14   findings  on  these  claims  were  “essential”  to  the  outcome  of  the 

15   petition.  The  district  court  concluded  that  because  the  factual 

16   assertions Kalra made in defending the petition were fundamentally 

17   the  same  as  the  factual  assertions  that  TAL  made  in  its  Third 

18   Amended  Complaint,  collateral  estoppel  still  applied  under 

19   Connecticut law and summary judgment was thus appropriate.  

20         TAL  now  timely  appeals  both  the  district  court’s  grant  of 

21   summary  judgment  and  its  denial  of  TAL’s  motion  for 

22   reconsideration.  
     12                                                                No. 14‐975‐cv

 1                                         DISCUSSION 

 2          We  review  a  district  court’s  grant  of  summary  judgment  de 

 3   novo.  Abdu‐Brisson  v.  Delta  Air  Lines,  Inc.,  239  F.3d  456,  465  (2d  Cir. 

 4   2001).  The  district  court’s  judgment  may  be  affirmed  “on  any 

 5   ground fairly supported by the record.” Id. at 466. We also review a 

 6   district  court’s  application  of  the  doctrine  of  collateral  estoppel  “de 

 7   novo, accepting all factual findings of the district court unless clearly 

 8   erroneous.”  Chartier  v.  Marlin  Mgmt.,  LLC,  202  F.3d  89,  93  (2d  Cir. 

 9   2000).  A  district  court’s  denial  of  a  motion  for  reconsideration, 

10   however, is reviewed for abuse of discretion. RJE Corp. v. Northville 

11   Indus. Corp., 329 F.3d 310, 316 (2d Cir. 2003) (per curiam).  

12          TAL  makes  five  separate  arguments  on  appeal:  1)  that  the 

13   district  court  was  precluded  by  Chapter  15  of  the  United  States 

14   Bankruptcy  Code  from  applying  collateral  estoppel  to  the  findings 

15   of  fact  from  the  wind‐up  proceeding;  2)  that  the  district  court 

16   incorrectly gave preclusive effect to the Cayman court’s findings of 

17   fact  because  those  findings  were  not  “essential”  to  its  judgment;      

18   3)  that  the  Cayman  court’s  findings  of  fact  cannot  have  preclusive 

19   effect in the district court because the wind‐up proceeding was an in 

20   rem proceeding, while the district court proceeding is in personam; 4) 

21   that TAL and the respondents in the wind‐up proceeding are not in 

22   privity  with  each  other;  and  5)  that  the  district  court  erred  in 

23   granting comity to the judgment of the Cayman court because doing 
     13                                                           No. 14‐975‐cv

 1   so was contrary to United States national policy. We address each of 

 2   these arguments in turn. 

 3         I.     Chapter 15 of the United States Bankruptcy Code 

 4         Chapter 15 of the United States Bankruptcy Code, 11 U.S.C. § 

 5   1501 et seq., requires that under certain circumstances, before foreign 

 6   liquidation proceedings may be recognized in United States courts, a 

 7   bankruptcy  court  in  the  United  States must approve  an  application 

 8   for  recognition  from  a  “foreign  representative”  appointed  in 

 9   connection  with  that  foreign  proceeding.  11  U.S.C.  §  1515.  TAL 

10   argues that because no application for recognition was ever made in 

11   connection  with  the  Cayman  Island  wind‐up  proceeding,  that 

12   judgment cannot be recognized in the district court. As a result, TAL 

13   argues  that  the  findings  of  fact  made  by  the  Cayman  court  in  the 

14   wind‐up proceeding cannot be given preclusive effect and therefore 

15   cannot support the district court’s granting of summary judgment in 

16   favor of the defendants on collateral estoppel grounds.  

17         We  agree  with  the  district  court  that  the  requirements  of 

18   Chapter  15  do  not  apply  here.  Chapter  15,  enacted  by  Congress  in 

19   2005, incorporated into United States law the Model Law on Cross‐

20   Border  Insolvency  drafted  by  the  United  Nations  Commission  on 

21   International Trade. 11 U.S.C. § 1501. The statute’s primary purpose 

22   was to facilitate the consolidation of multinational bankruptcies into 

23   one single proceeding. In re ABC Learning Centres Ltd., 728 F.3d 301, 
     14                                                              No. 14‐975‐cv

 1   305–06 (3d Cir. 2013). Chapter 15 addressed a persistent problem in 

 2   cross‐border  liquidations:  creditors  would  initiate  multiple 

 3   bankruptcy  proceedings  to  recover  assets  from  a  debtor  in 

 4   jurisdictions  other  than  the  site  of  the  principal  liquidation.  Id.  at 

 5   305.  This  caused  administrative  inefficiency  and  also  allowed 

 6   creditors  to  bypass  the  priority  restraints  of  the  main  bankruptcy 

 7   proceeding and attempt to recover more than their fair share of the 

 8   debtor’s  assets.  Id.  In  the  interests  of  uniformity  and  efficiency, 

 9   Chapter  15  provides  for  the  coordination  of  domestic  and  foreign 

10   proceedings into a single bankruptcy and, with specific relevance to 

11   the issue raised by TAL, allows foreign representatives appointed in 

12   connection  with  foreign  proceedings  to  seek  recognition  of  those 

13   proceedings in United States courts as a means of requesting United 

14   States assistance in administering the main liquidation. Id. at 306.  

15          Consistent  with  its  limited  purpose,  11  U.S.C.  §  1501(b) 

16   specifies four circumstances in which Chapter 15 applies. These are 

17   cases in which:  

18          (1) assistance is sought in the United States by a foreign 
19          court  or  a  foreign  representative  in  connection  with  a 
20          foreign proceeding; 
21          (2)  assistance  is  sought  in  a  foreign  country  in 
22          connection with a case under this title; 
23          (3) a foreign proceeding and a case under this title with 
24          respect to the same debtor are pending concurrently; or 
25          (4)  creditors  or  other  interested  persons  in  a  foreign 
26          country  have  an  interest  in  requesting  the 
     15                                                                       No. 14‐975‐cv

 1           commencement  of,  or  participating  in,  a  case  or 
 2           proceeding under this title. 
 3            

 4   11 U.S.C. § 1501(b). These scenarios assume that (1) a United States 

 5   court is being asked either to assist in the administration of a foreign 

 6   liquidation  proceeding  or  to  administer  a  liquidation  proceeding 

 7   itself, or (2) a foreign court is being asked to assist in administering a 

 8   liquidation proceeding in the United States.  

 9           Moreover,  11  U.S.C.  §  1515  does  not  apply  generally  to 

10   parties,  but,  by  its  terms,  requires  only  “foreign representatives”  to 

11   apply  for  recognition  of  a  foreign  judgment  in  bankruptcy.  A 

12   “foreign  representative”  is  defined  in    11  U.S.C.  §  101(24)  as  “a 

13   person  or  body…  authorized  in  a  foreign  proceeding  to  administer 

14   the reorganization or the liquidation of the debtorʹs assets or affairs 

15   or to act as a representative of such foreign proceeding.”1  

16           No party to the district court proceeding is a “representative” 

17   of a “foreign proceeding,” as those terms are defined in 11 U.S.C. §§ 

18   101(24)  and  (23).    And  no  party  to  the  district  court  proceeding  is 

19   seeking  the  assistance  of  the  district  court  in  enforcing  or 

20   administering  a  foreign  liquidation  proceeding,  11  U.S.C.  § 


     1 The same section defines “foreign proceeding” as “a collective judicial or administrative 
     proceeding in a foreign country, including an interim proceeding, under a law relating to 
     insolvency or adjustment of debt in which proceeding the assets and affairs of the debtor 
     are subject to control or supervision by a foreign court, for the purpose of reorganization 
     or liquidation.” 11 U.S.C. § 101(23). 
     16                                                                              No. 14‐975‐cv

 1   1501(b)(1);  nor  is  any  party  seeking  the  assistance  of  a  foreign 

 2   country,  11  U.S.C.  §  1501(b)(2);  nor  does  the  case  involve  a 

 3   proceeding under the Bankruptcy Code pending concurrently with a 

 4   foreign  liquidation  proceeding,  11  U.S.C.  §  1501(b)(3);  nor  are 

 5   foreign  creditors  seeking  to  commence  an  action  under  the 

 6   Bankruptcy  Code,  11  U.S.C.  §  1501(b)(4).  The  instant  non‐

 7   bankruptcy  action,  brought  in  the  District  of  Connecticut  and 

 8   governed  by  Connecticut  law,  is  unconnected  to  any  foreign  or 

 9   United States bankruptcy proceeding. Even assuming, arguendo, that 

10   the  wind‐up  proceeding  is  the  type  of  case  that  Chapter  15  would 

11   ordinarily  cover,  Chapter  15  does  not  apply  when  a  court  in  the 

12   United States simply gives preclusive effect to factual findings from 

13   an otherwise unrelated foreign liquidation proceeding, as was done 

14   here.2 




     2  In  a  Rule  28(j)  letter,  TAL  provided  a  copy  of  an  order  of  the  Superior  Court  of 
     Connecticut, Judicial District of Hartford, dated May 31, 2016, holding that a complaint 
     by ARC against Asia Pacific could only be enforced through Chapter 15. See ARC Capital 
     LLC v. Asia Pacific Ltd., et al., No. HHD‐CV‐15‐5040236‐S (Conn. Super. Ct. May 31, 2016). 
     Even assuming, arguendo, that the Superior Court’s order was correctly decided, the facts 
     here are distinguishable. In the state court proceeding, ARC sought the assistance of the 
     Superior  Court  of  Connecticut  in  enforcing  an  order  that  the  Cayman  court  issued  in 
     connection  with  the  wind‐up  proceeding,  which  awarded  attorneys’  fees  to  ARC  and 
     Haida  Investments,  Ltd.  Because  ARC  requested  the  direct  assistance  of  a  court  within 
     the  United  States  in  enforcing  an  order  issued  in  connection  with  a  foreign  liquidation 
     proceeding, this is a scenario that arguably falls within the scope of Chapter 15. Here, by 
     contrast, the Chugh Defendants argue only that the findings of fact made in the wind‐up 
     proceeding  should  be  given  preclusive  effect.  They  do  not  seek  the  assistance  of  the 
     District of Connecticut in enforcing any judgment of the Cayman court. 
     17                                                             No. 14‐975‐cv

 1          II.    Collateral Estoppel 

 2          Next  we  turn  to  TAL’s  contention  that  the  district  court 

 3   misapplied Connecticut’s doctrine of collateral estoppel. The parties’ 

 4   briefs  assume  that  Connecticut  state  law  governs  this  case,  “and 

 5   such  implied  consent  is  …  sufficient  to  establish  the  applicable 

 6   choice of law.” Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d 

 7   Cir.  2009)  (quotation  marks  and  citations  omitted).  Collateral 

 8   estoppel  is  a  doctrine  that  “prohibits  the  relitigation  of  an  issue 

 9   when that issue was actually litigated and necessarily determined in 

10   a  prior  action  between  the  same  parties  upon  a  different  claim.” 

11   Lighthouse  Landings,  Inc.  v.  Conn.  Light  &  Power  Co.,  300  Conn.  325, 

12   343  (2011).  An  issue  decided  against  a  party  in  a  prior  proceeding 

13   may not be relitigated if: (1) it was “fully and fairly litigated in the 

14   first action”; (2) it was “actually decided”; and (3) the decision was 

15   “necessary  to  the  judgment.”  Id.  at  344  (quoting  Lyon  v.  Jones, 291 

16   Conn.  384,  406  (2009)).  An  issue  is  “necessarily  determined”  if  “in 

17   the absence of a determination of the issue, the judgment could not 

18   have been validly rendered.” Id.  Connecticut adheres to the rule of 

19   collateral  estoppel  articulated  in  the  Second  Restatement  of 

20   Judgments,  Restatement  (Second)  of  Judgments  §  27  (1982),  which, 

21   in addition to setting forth the above rule, also provides that “[i]f an 

22   issue  has  been  determined,  but  the  judgment  is  not  dependent  on 

23   the determination of the issue, the parties may relitigate the issue in 
     18                                                           No. 14‐975‐cv

 1   a  subsequent  action.  Findings  on  nonessential  issues  usually  have 

 2   the characteristics of dicta.”  Lyon, 291 Conn. at 406 (quotation marks 

 3   and citations omitted). 

 4          As  the  district  court  noted  in  its  ruling  on  Asia  Pacific’s 

 5   motion  for  reconsideration,  TAL’s  affirmative  defenses  to  Chugh’s 

 6   arguments to the Cayman court would have been dispositive of the 

 7   wind‐up  proceeding.  Had  the  Cayman  court  found  to  be  credible 

 8   any  one  of  Kalra’s  several  assertions  that  Chugh  breached  his 

 9   fiduciary duty, it would have been required to dismiss the petition. 

10   Thus,  the  Cayman  court  was  required  to  resolve  each  of  Kalra’s 

11   arguments in Chugh’s favor before it could proceed to the merits of 

12   Chugh’s petition.   

13          TAL does not dispute that Kalra’s affirmative defenses in the 

14   wind‐up proceeding are based in substance on the same allegations 

15   made in its Third Amended Complaint. Because those defenses were 

16   necessarily  resolved  against  TAL  in  the  wind‐up  proceeding,  and 

17   because they substantially correspond to the allegations contained in 

18   the  operative  complaint  in  this  case,  the  district  court  properly 

19   applied the doctrine of collateral estoppel.  

20          III.    Preclusive Effect of In Rem Proceedings 

21          TAL next contends that findings of fact made by the Cayman 

22   court  cannot  have  preclusive  effect  in  the  district  court  proceeding 

23   because  the  wind‐up  proceeding  was  an  in  rem  action,  while  the 
     19                                                                                 No. 14‐975‐cv

 1   district  court  proceeding  is  an  in  personam  action.  This  argument  is 

 2   meritless. 

 3            The  Restatement  (Second)  of  Judgments  specifies  that  in  rem 

 4   proceedings  do  have  preclusive  effect  in  subsequent  in  personam 

 5   suits  where  parties  to  the  subsequent  suits  were  represented  in  the 

 6   prior  in  rem  proceeding.3  We  previously  addressed  this  question  in 

 7   Johnston v. Arbitrium (Cayman Islands) Handels AG, 198 F.3d 342, 348 

 8   (2d Cir. 1999), where we held that factual findings in an in rem suit 

 9   in  Delaware  Chancery  Court  had  preclusive  effect  under  Delaware 

10   law on a subsequent in personam suit in federal district court. 

11            The cases TAL cites in its briefing do not support its position. 

12   TAL  argues  that  the  United  States  Supreme  Court’s  decision  in 

13   Myers  v.  International  Trust  Co.,  263  U.S.  64  (1923)  holds  that  in  rem 

14   proceedings  cannot  have  a  preclusive  effect  on  subsequent  in 

15   personam  suits.  But  Myers  actually  stands  for  the  opposite 

16   proposition.  TAL  quotes  the  following  language  from  Myers:  “An 

17   adjudication of bankruptcy, or a discharge therefrom, is a judgment 

18   in rem and is binding on, and res judicata as to, all the world, only in 

19   respect of the status of the bankrupt, and is not conclusive as to the 

     3  See  Restatement  (Second)  of  Judgments  §  30,  cmt.  d  (1982)(“A  valid  judgment  based 
     only  on  jurisdiction  over  a  thing  is  conclusive  as  to  interests  in  the  thing,  even  as  to 
     nonappearing parties (see Comment a). Such a judgment has no further conclusive effect 
     except in accordance with the rules of issue preclusion set forth in §§ 27, 28. Under those 
     rules, parties who have appeared in the action and litigated an issue as adversaries will 
     normally  be  precluded  from  relitigating  that  issue  if  its  determination  was  essential  to 
     the judgment.”). 
     20                                                                                No. 14‐975‐cv

 1   findings  of  fact  or  subsidiary questions  of  law  on  which  it  is  based 

 2   …,” but omits the rest of the sentence: “except as between parties to the 

 3   proceedings or privies thereto.” 263 U.S. at 73 (emphasis added).4  

 4            The only Connecticut case that TAL cites is Wood v. Watkinson, 

 5   17 Conn. 500 (1846), from which it extracts the following quotation:  

 6           So,  if  a  judgment  operates  in  the  state  where  it  was 
 7           rendered only  in  rem,  it  will not  elsewhere  be  enforced 
 8           in  personam.  It  results  conclusively  from  this  principle, 
 9           or  is  rather  involved  in  it,  that  if  a  judgment  in  a  state 
10           where  it  is  recovered,  has  not  the  effect  of  binding 
11           personally the defendants . . . in the suit in which it was 
12           rendered,  no  greater  effect  will  be  given  to  it  in  any 
13           other state where it is endeavoured to be enforced.  
14            
15   Id. at 506. But Wood simply holds that if a judgment rendered in one 

16   state  is  only  binding  in  rem,  then  the  Full  Faith  and  Credit  Clause, 

17   U.S.  Const.,  art.  IV,  sec.  1,  does  not  require  other  state  courts  to 

18   enforce  that  judgment  in  personam,  since  the  Constitution  does  not 

19   require  a  state  to  give  “greater  effect”  to  an  out‐of‐state  judgment 

20   “than  [that  judgment]  would  have  in  the  state  where  it  was 

21   rendered.” Wood, 17 Conn. at 504‐05. Wood does not hold that in rem 

22   proceedings  can  never  have  preclusive  effect  in  a  subsequent  in 



     4 TAL argues that the exception in Myers only applies when the parties to the prior in rem 
     suit were also parties to an “actual, distinct, and separate in personam suit” connected to 
     the liquidation proceeding. BB 43. However, the opinion in Myers does not state such a 
     limitation.  See  263  U.S.  at  73‐74.  In  any  event,  it  is  the  Connecticut  law  of  collateral 
     estoppel that governs this suit, and TAL has not cited any Connecticut case in support of 
     this proposition.  
     21                                                               No. 14‐975‐cv

 1   personam  suit,  and  indeed  does  not  address  the  question  of  issue 

 2   preclusion at all. 

 3          IV.    Privity 

 4          TAL also argues that the factual findings of the Cayman court 

 5   should  not  be  given  preclusive  effect  because  the  parties  to  the 

 6   district court proceeding were not the same as, or in privity with, the 

 7   parties  in  the  wind‐up  proceeding.  A  party  can  be  estopped  from 

 8   relitigating  an  issue  that  was  decided  adversely  to  him  in  a  prior 

 9   litigation only if the issue was litigated by that party, or by a party 

10   with substantially similar legal interests. Mazziotti v. Allstate Ins. Co., 

11   240  Conn.  799,  814  (1997).  This  requirement  ensures  “that  the 

12   interests  of  the  party  against  whom  collateral  estoppel  .  .  .  is  being 

13   asserted  have  been  adequately  represented  .  .  .  at  the  initial 

14   proceeding.”    Id.  at  813  (quoting  Aetna  Cas.  &  Sur.  Co.  v.  Jones,  220 

15   Conn.  285,  304  (1991)).  Under  Connecticut  law,  “[t]here  is  no 

16   prevailing definition of privity to be followed automatically in every 

17   case.”  Id.  A  court  “focuses  on  the  functional  relationships  of  the 

18   parties.”  Id.  at  814  (noting  that  privity  is,  “in  essence,  a  shorthand 

19   statement for the principle that collateral estoppel should be applied 

20   only  when  there  exists  such  an  identification  in  interest  of  one 

21   person  with  another  as  to  represent  the  same  legal  rights  so  as  to 

22   justify preclusion.”).  
     22                                                               No. 14‐975‐cv

 1          TAL’s  arguments  are  unpersuasive.  First,  TAL  suggests  that 

 2   the Chugh Defendants are not “entitled to the benefit” of the wind‐

 3   up proceeding because they are not in privity with the parties who 

 4   filed  the  wind‐up  petition  in  the  Cayman  court.  This  argument  is 

 5   irrelevant.  Connecticut  has  followed  most  other  jurisdictions  in 

 6   abandoning  the  “mutuality  of  parties”  rule,  which  held  that  both 

 7   parties  in  a  subsequent  litigation  needed  to  be  the  same  as,  or  in 

 8   privity  with,  the  parties  in  a  prior  litigation  in  order  for  collateral 

 9   estoppel  to  apply.  Under  current  Connecticut  law,  only  the  party 

10   against whom collateral estoppel is asserted (in this case, TAL) must 

11   have  been  represented  in  both  proceedings.  Aetna  Cas.  &  Sur.  Co., 

12   220 Conn. at 302. 

13          TAL does not make any specific argument to the effect that its 

14   interests  were  not  adequately  represented  in  the  wind‐up 

15   proceeding.  Indeed,  TAL  has  not  disputed  that  it  is  in  privity  with 

16   Asia  Pacific,  which  was  a  party  to  the  wind‐up  proceeding.  This 

17   concession  alone  defeats  TAL’s  privity  argument.  See  id.  at  303 

18   (“Collateral  estoppel  may  be  invoked  against  a  party  to  a  prior 

19   adverse  proceeding  or  against  those  in  privity  with  that  party.”) 

20   (emphasis added). Moreover, Asia Pacific’s defenses asserted in the 

21   wind‐up  proceeding  were  based  entirely  on  alleged  violations  of 

22   TAL’s  rights,  and  those  same  purported  violations  now  form  the 

23   basis  of  TAL’s  Third Amended Complaint.  While  the  parties  in  the 
     23                                                            No. 14‐975‐cv

 1   wind‐up  proceeding  and  the  district  court  proceeding  are  not 

 2   identical, they are nearly so, and TAL has made no effort in this case 

 3   to show that its interests were not identical to those of Asia Pacific. 

 4   We  therefore  agree  with  the  district  court  that  TAL  is  sufficiently 

 5   aligned  with  the  respondents  in  the  wind‐up  proceeding  for 

 6   collateral estoppel to apply. 

 7          V. Comity 

 8          Finally,  we  address  TAL’s  argument  that  the  district  court 

 9   erred  in  granting  comity  to  the  judgment  of  the  Cayman  court 

10   because doing so was contrary to United States “national policy.” In 

11   a diversity action, state substantive law governs a court’s application 

12   of  comity  principles.  See,  e.g.,  Drexel  Burnham  Lambert  Grp.  Inc.  v. 

13   Galadari,  777  F.2d  877,  880  (2d  Cir.  1985).  Connecticut  adheres  to 

14   “common‐law  comity  principles,”  which  “compel”  a  “rule  of 

15   deference” to foreign judgments in most cases. Turner v. Frowein, 253 

16   Conn. 312, 352 (2000). Judgments “of courts of foreign countries are 

17   recognized  in  the  United  States  because  of  the  comity  due  to  the 

18   courts  and  judgments  of  one  nation  from  another.”  Id.  at  352 

19   (quoting Litvaitis v. Litvaitis, 162 Conn. 540, 544 (1972)).  

20          TAL is correct that a court is not required to grant comity to a 

21   foreign  judgment  where  doing  so  would  be  contrary  to  the  public 

22   policy of the state or nation called upon to give it effect. See Litvaitis, 

23   162 Conn. at 544; cf. Cunard S.S. Co., Ltd. v. Salen Reefer Servs. AB, 773 
     24                                                               No. 14‐975‐cv

 1   F.2d  452,  457  (2d  Cir.  1985).  However,  TAL’s  brief  provides  no 

 2   argument, in law or policy, for its contention that comity would be 

 3   inappropriate  here.  Other  courts  have  granted  comity  to  Cayman 

 4   Island  judgments.  See,  e.g.,  In  re  Natʹl  Warranty  Ins.  Risk  Retention 

 5   Grp., 384 F.3d 959, 963 (8th Cir. 2004) (affirming bankruptcy court’s 

 6   recognition  of  comity  with  Cayman  Islands  court  administering 

 7   liquidation  proceedings);  Cybernaut  Capital  Mgmt.  Ltd.  v.  Partners 

 8   Grp.  Access  Secondary  2008,  L.P.,  No.  13  CIV.  5380  WHP,  2013  WL 

 9   4413754, at *3 (S.D.N.Y. Aug. 7, 2013) (affording comity to Cayman 

10   Islands  judgment  as  not  inconsistent  with  United  States  public 

11   policy). Given the strong presumption in favor of granting comity to 

12   foreign  judgments,  TAL’s  threadbare  arguments  on  this  point  are 

13   unavailing.  

14          Lastly,  TAL  unpersuasively  argues  that  Chapter  15  of  the 

15   Bankruptcy  Code  preempts  the  state  law  doctrine  of  comity.  A 

16   federal  statute  may  preempt  state  law  either  expressly  or  by 

17   implication.  Express  preemption  occurs  when  “Congress  .  .  . 

18   withdraw[s]  specified  powers  from  the  States  by  enacting  a  statute 

19   containing an express preemption provision.” Wurtz v. Rawlings Co., 

20   LLC,  761  F.3d  232,  238  (2d  Cir.  2014),  cert.  denied,  135  S.  Ct.  1400 

21   (2015)  (quoting  Arizona  v.  United  States,  132  S.  Ct.  2492,  2500‐01 

22   (2012)). TAL fails to cite any provision of Chapter 15 that expressly 

23   preempts the state law of comity. The one statute TAL does cite, 28 
     25                                                          No. 14‐975‐cv

 1   U.S.C. § 1334(c)(1), concerns the discretionary right of district courts 

 2   to abstain from hearing core claims under Title 11 in the interest of 

 3   comity with state courts and is inapposite here. See, e.g., In re Petrie 

 4   Retail, Inc., 304 F.3d 223, 232 (2d Cir. 2002).  

 5          A  federal  statute  preempts  state  law  by  implication  when 

 6   Congress  intends  to  “occupy  the  field”  and  when  ”the  challenged 

 7   state law stands as an obstacle to the accomplishment . . . of the full 

 8   purposes and objectives of Congress.” Crosby v. NFTC, 530 U.S. 363, 

 9   372‐73  (2000)  (quotation  mark  and  internal  citations  omitted).  TAL 

10   does  not  make  any  specific  arguments  regarding  implied 

11   preemption, but such an argument would be unavailing in any case. 

12   Given  the  very  narrow  purpose  of  Chapter  15,  it  is  clear  that 

13   Congress did not intend to completely preempt state law regarding 

14   the  application  of  the  common  law  of  comity.  Such  a  result  would 

15   do nothing to advance the stated objectives of the statute. 


16                                CONCLUSION 

17          We have considered TAL’s remaining arguments, and we find 

18   them  meritless.  We  therefore  AFFIRM  the  judgment  of  the  district 

19   court.